PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Jaatinen et al.
Application No. 16/911,091
Filed: June 24, 2020
For: SYSTEM AND METHOD FOR MEASURING NAVIGATION OF A COMPUTER APPLICATION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.55(f), filed October 4, 2021, to accept a delayed submission of certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copy of the foreign application received on December 28, 2020.  

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on June 24, 2020. 

This application file is being referred to the Technology Center Art Unit 3666.

Since this is a petition under 37 CFR 1.55(f), the petition fee is set forth in 37 CFR 1.17(g), currently $220.00, not 37 CFR 1.17(m), currently $2100.00. In view of the above, the petitioner may request a refund of the overpayment of $1880.00.  Petitioner may request a refund of excess fee paid, by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.

Any questions concerning this matter may be directed to Ramesh Krishnamurthy at (571) 272-4914. Questions concerning status or examination of the application should be directed to the Technology Center 3600 at (571) 272-3600.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions